Citation Nr: 1508092	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  08-37 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a respiratory disability due to Gulf War service.

2.  Entitlement to service connection for fibromyalgia due to Gulf War service.

3.  Entitlement to service connection for degenerative joint disease and degenerative disc disease of the lumbosacral spine, to include as secondary to bilateral knee and/or right hip disabilities.

4.  Entitlement to service connection for hypertension, to include as secondary to depression.

5.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as secondary to depression and due to Gulf War service.

6.  Entitlement to an evaluation in excess of 10 percent for right hip strain with bursitis and arthralgia.

7.  Entitlement to an evaluation in excess of 10 percent for left knee chondromalacia patella.

8.  Entitlement to an evaluation in excess of 10 percent for residuals of a right knee injury with chondromalacia patella.

9.  Entitlement to a total disability due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to September 1990.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from July 2007, May 2008, April 2011, and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Denver, Colorado and Seattle, Washington.  Jurisdiction is currently with the Denver, Colorado RO.

The Veteran requested hearing before a Decision Review Officer (DRO) at his local RO and before a Veterans Law Judge of the Board of Veterans Appeal.  However, the Veteran, via his attorney, has withdrawn these requests.  As such, the Board may proceed with adjudication.

Where the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a March 2014 VA treatment note the provider reported that the Veteran was unable to work since his previous jobs have involved heavy, lifting, manual labor, or administrative duties with prolonged sitting.  Sitting, lifting, and intense physical activity all exacerbate the Veteran's pain.  As such a claim of entitlement to a TDIU has been raised and is included above.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106 (2009).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for degenerative joint disease and degenerative disc disease of the lumbosacral spine, to include as secondary to bilateral knee and/or right hip disabilities; entitlement to service connection for hypertension, to include as secondary to depression; entitlement to service connection for IBS, to include as secondary to depression and due to GSW; entitlement to an evaluation in excess of 10 percent for right hip strain with bursitis and arthralgia; entitlement to an evaluation in excess of 10 percent for left knee chondromalacia patella; entitlement to an evaluation in excess of 10 percent for residuals of a right knee injury with chondromalacia patella; entitlement to an evaluation in excess of 10 percent for left knee chondromalacia patella; entitlement to an evaluation in excess of 10 percent for residuals of a right knee injury with chondromalacia patella; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In February 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant's representative that a withdrawal of the issue of entitlement to service connection for a respiratory disability due to Gulf War service is requested.

2.  In February 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant's representative that a withdrawal of the issue of entitlement to service connection for fibromyalgia due to Gulf War service is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a respiratory disability due to Gulf War by the appellant's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for fibromyalgia due to Gulf War service by the appellant's authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a statement received in April 2014 the Veteran's authorized representative stated:

Please accept this letter as formal notification, as the attorney of record, I am withdrawing from the following issues:

1) Unspecified respiratory condition claimed as due to Gulf War
2) Fibromyalgia claimed as due to Gulf War.

Subsequently, in a statement dated in February 2005, the Veteran's representative clarified that she was not withdrawing representation but withdrawing the appeal of the issues of entitlement to service connection for a respiratory disability due to Gulf War service and entitlement to service connection for fibromyalgia due to Gulf War service.  As such, in the present case, the appeals of the issues of entitlement to service connection for a respiratory disability due to Gulf War service and entitlement to service connection for fibromyalgia due to Gulf War service have been withdrawn and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.


ORDER

The appeal of the issue of entitlement to service connection for a respiratory disability due to Gulf War service is dismissed.

The appeal of the issue of entitlement to service connection for fibromyalgia due to Gulf War service is dismissed.


REMAND

In December 2011 a VA examiner, after review of the claims file, rendered the opinion that there was no evidence or documentation of a chronically altered gait.  The examiner reasoned that in the absence of any significant, longstanding gait abnormality, the examiner was unable to attribute his current lumbosacral condition to his service-connected hip or bilateral knee conditions, for there is no biomechanically plausible explanation for such an association.

In May 2012 Dr. J.D. rendered the opinion that it is as likely as not that the Veteran's low back pain is coming from constant limping related to his right knee.  The doctor stated that some examiners have noted a flexion contracture of that knee which would make that leg effectively shorter than the left leg and produce the low back pain.  In a subsequent statement dated in November 2014, the doctor diagnosed the Veteran with degenerative disc disease of the lumbar spine.

However, VA knee and hip examinations dated in June 2012 did not reveal any gait disturbance or leg length disparity.

Review of the VA treatment records reveal reports of both limping and no gait disturbance.  

It is unclear from review of the record whether the Veteran has a chronic limp due to his hip and/or knee disabilities.  It is further unclear whether any chronic limp or gait disturbance caused or aggravated the Veteran's lumbosacral spine disability.  As such, the Veteran must be afforded another VA medical examination regarding the etiology of his degenerative disc disease of the lumbosacral spine.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In July 2012 the Veteran was afforded a VA medical examination regarding his claim of entitlement to service connection for hypertension.  After examination the Veteran was diagnosed with hypertension.  The examiner rendered the opinion that the Veteran's hypertension was less likely than not proximately due to or the result of the Veteran's service connected condition.  The rationale provided was that the conditions were separate and not causally related.  Hypertension was reported to be due to other factors such as hereditary and lifestyle.

As the examiner did not discuss whether the Veteran's hypertension was permanently aggravated by his service connected depression or is directly related to the Veteran's active service, the Board finds the medical opinion inadequate.  

In July 2012 the Veteran was afforded a VA medical examination regarding his claim of entitlement to service connection for IBS.  After examination the Veteran was diagnosed with IBS.  The examiner rendered the opinion that the Veteran's IBS was less likely than not proximately due to or the result of the Veteran's service connected condition.  The rationale provided was that the conditions were separate and that the Veteran's pain disorder was related to the Veteran's bilateral knees and not to his abdominal area.

As the examiner did not discuss whether the Veteran's IBS was permanently aggravated by his service connected depression or is directly related to the Veteran's active service, the Board finds the medical opinion inadequate.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). Therefore, the claims of entitlement to service connection for hypertension and IBS must be remanded for the Veteran to be afforded another VA medical examination(s).

The most recent VA examination evaluating the Veteran's right hip disability was performed in June 2012.  Subsequent to this examination, the Veteran underwent injections into the hip in January 2014 and March 2014.  In addition the Veteran underwent an x-ray of the hip in January 2014 that revealed that the right hip degenerative changes had slightly increased since the prior study.  These records indicate that the Veteran's right hip disability may have worsened since the June 2012 examination.  Therefore, the Board finds that it must remand the claim for the Veteran to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his right hip disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The most recent VA examination evaluating the Veteran's knee disabilities was performed in June 2012.  The Veteran reported at that examination that he had weakness in both knees and that his right knee swelled up.  He reported that his right knee gave out while walking up stairs about once a week.  The examination did not reveal any objective instability of the knees.  However, the examination revealed that the Veteran occasionally used a brace and that the brace helped with knee stability.  In October 2013 and December 2013 the Veteran reported significant current pain in the knees.  These records indicate that the Veteran's knee disabilities may have worsened since the June 2012 examination.  Therefore, the Board finds that it must remand the claims for the Veteran to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his knee disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Since the outcome of the Veteran's claims of entitlement to service connection and higher evaluations may impact on the Veteran's claim of entitlement to a TDIU, the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board is unable to review the claim of entitlement to a TDIU until the issues of entitlement to service connection and higher evaluations are resolved.

The Veteran receives consistent care from VA.  On remand, obtain and associate with the claims file complete VA treatment records regarding the Veteran dated since April 2014.  See 38 U.S.C.A. § 5103A(b)(1) (West 2014); 38 C.F.R. § 3.159 (2014).

Review of the record reveals a notation dated in July 2012 that an Emergency Department note was scanned into VISTA.  It is unclear whether this note is associated with the claims file.  On remand, attempts must be made to obtain and associate with the claims file this scanned treatment note.

Review of the record reveals that the Veteran received treatment from Kaiser Permanente until at least September 2006.  However, treatment records from Kaiser Permanente dated since February 2002 have not been obtained and associated with the claims file.  Review of the record also reveals that the Veteran received consistent chiropractic care from Gonstead Family Chiropractic.  However, records regarding the Veteran's treatment from Gonstead Family Chiropractic dated since June 2013 have not been obtained and associated with the claims file.  On remand, after obtaining any necessary authorization, attempt to obtain and associate with the claims file complete records of the Veteran's treatment from Kaiser Permanente dated since February 2002 and complete records of the Veteran's treatment from Gonstead Family Chiropractic dated since June 2013.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with adequate notice with respect to the claim of entitlement to TDIU.

2.  Attempt to obtain complete VA treatment records pertaining to the Veteran dated subsequent to April 2014.  

3.  Attempt to obtain and associate with the claims file the scanned Emergency Department treatment note dated in July 2012.

4.  After obtaining any necessary authorization, obtain and associate with the claims file complete treatment records regarding the Veteran from Kaiser Permanente dated since February 2002 and complete treatment records regarding the Veteran from Gonstead Chiropractic Center dated since June 2013.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

5.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination(s) to determine the nature, extent, onset and etiology of any lumbosacral spine, hypertension and/or IBS disabilities found to be present.  The claims file should be made available to and reviewed by the examiner(s).  All indicated studies should be performed and all findings should be reported in detail.

Based on the examination and review of the record, the examiner should address the following: 

(a) Is it at least as likely as not that any lumbosacral spine, hypertension and/or IBS disability was incurred in or aggravated by service? 

(b) Is it at least as likely as not that any lumbosacral spine, hypertension and/or IBS disability was caused by or aggravated by any service-connected disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of right inguinal hernia disability (i.e., a baseline) before the onset of the aggravation.

The examiner should comment upon the opinion of Dr. J.D. and whether the Veteran has a gait disturbance.

A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.

6.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to evaluate the current severity of his right hip, left knee and right knee disabilities.  The claims file, including a complete copy of this remand, must be made available to the examiner for review prior to the examination.  All appropriate tests and studies should be conducted, including range of motion studies in degrees, and any consultations deemed necessary should be accomplished.

The examiner should determine whether the left and right knee disabilities are manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the additional range-of-motion loss due to any weakened movement, excess fatigability, pain, flare-ups or incoordination, expressed in degrees, if possible.

The examiner should provide an opinion concerning the degree of severity (whether mild, moderate, or severe) of any instability or subluxation of the knees.  The examiner should also determine if the knees lock and if so the frequency of the locking.

The examiner should comment on the occupational impact of the Veteran's hip and knee disabilities.

A full rationale must be provided for all stated medical opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

7.  Thereafter, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


